Exhibit 10.4

 

Service Agreement

 

 

 

 

 

Date:          November 2, 2015

 

 

Parties:

 

(1)                              Activision Blizzard, Inc.

 

&

 

(2)                              Riccardo Zacconi

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

 

 

 

1.

Definitions

1

 

 

 

2.

Commencement and Duration

5

 

 

 

3.

Role and Duties of the Executive

6

 

 

 

4.

Place of work

8

 

 

 

5.

Remuneration

9

 

 

 

6

Expenses

11

 

 

 

7

Holidays

11

 

 

 

8

Absence from work

11

 

 

 

9

Sick pay

11

 

 

 

10

Pension

11

 

 

 

11

Insured benefits

12

 

 

 

12

Restrictions during his employment

12

 

 

 

13

IP and Confidential Information

13

 

 

 

14

Termination

13

 

 

 

15

Garden Leave

21

 

 

 

16

Obligations after Employment

22

 

 

 

17

Directorship

24

 

 

 

18

Disciplinary and Grievance procedures

25

 

 

 

19

Standards of conduct and performance

25

 

 

 

20

Data Protection and Communications

25

 

 

 

21

Notices

26

 

 

 

22

Former contracts of employment

26

 

 

 

23

Indemnification

28

 

 

1

--------------------------------------------------------------------------------


 

24

Assignment

28

 

 

 

25

Entire Agreement

29

 

 

 

26

General

29

 

 

 

27

Choice of law and submission to jurisdiction

29

 

 

 

28

Waiver

29

 

 

 

29

Headings

29

 

 

 

30

Forfeiture

28

 

SCHEDULE 1

 

SCHEDULE 2

 

SCHEDULE 3

 

 

2

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made the 2 day of November 2015

 

BETWEEN

 

(1)       Activision Blizzard, Inc., with its head address at 3100 Ocean Park
Blvd., Santa Monica, CA 90405, USA (“Activision Blizzard”);

 

(2)        Riccardo Zacconi of c/o Midasplayer.com Limited, 1 St. Giles High
Street, London WC2H 8AG (the “Executive”).

 

THE PARTIES AGREE as follows:

 

1.         Definitions

 

1.1       Definitions

 

In this Agreement unless the context otherwise requires the following
expressions have the following meanings:

 

Words and expressions

 

Meaning

 

 

 

“Act”

 

The Employment Rights Act 1996 as amended;

 

 

 

“Activision Blizzard”

 

Activision Blizzard, a Delaware corporation and the ultimate parent company of
King Digital Entertainment Public Limited Company (“King”);

 

 

 

“Businesses”

 

any trade or commercial activity which is carried on by the Company or any Group
Company;

 

 

 

“Change of Control”

 

means the Group Companies ceasing to Control the Company;

 

 

 

“Change of Control Period”

 

means a period that commences on the date that falls three months prior to the
execution and exchange of contracts in relation to any transaction that gives
rise to a Change of Control and terminates on the date that falls 18 months
immediately after the completion of the transaction that gives rise to the
Change of Control;

 

 

 

“Change of Control Termination”

 

means the termination of the employment of the Executive during a Change of
Control Period where:

 

(a) Activision Blizzard serves notice to terminate the employment of the
Executive, save where the employment of the Executive is terminated summarily in
accordance with Clause 14.2; or

 

 

3

--------------------------------------------------------------------------------


 

 

 

(b) the Executive terminates his employment with or without notice (pursuant to
Clause 2.1) for Good Reason (other than in circumstances where Activision
Blizzard has reasonable grounds for summary termination under clause 14.2)
provided that the Executive must, before he terminates his employment for Good
Reason, and if (on a reasonable view) the circumstances that constitute Good
Reason are remediable, have first given Activision Blizzard a written notice
stating clearly the event or circumstance that constitutes Good Reason in his
belief, acting in good faith, and given Activision Blizzard a period of not less
than 15 working days to cure the event or circumstance allegedly constituting
Good Reason and no Good Reason shall exist if on a reasonable view the event or
circumstance is cured by Activision Blizzard;

 

 

 

“Company”

 

King and/or the King division of Activision Blizzard;

 

 

 

“Competing Unquoted Interest”

 

means shares or stock or other equity in any company or other entity not quoted
or dealt in on a Recognised Investment Exchange which is (i) involved in the
development, production, marketing, publishing, distribution or sale of online,
mobile or console games or otherwise in competition with or preparing to compete
with the Company or any Group Company or (ii) a Group supplier, vendor, or
partner;

 

 

 

“Control”

 

means in relation to the Company, the power of a person, whether directly or
indirectly, to secure that the affairs of the Company are conducted in
accordance with the wishes of that person:

 

(a) by means of the holding of shares, or the possession of voting power, in or
in relation to the Company; or

 

(b) as a result of any powers conferred by the articles of association or any
other document regulating the Company.

 

 

4

--------------------------------------------------------------------------------


 

“Good Reason”

 

means any of the following:

 

(i)  a change in location of the Executive’s primary place of work from the
Company’s existing office location to a location outside of the current London
Transport Zone One (“London Zone”), which change lasts longer than four
consecutive weeks in any twelve-month period;

 

(ii)  either (x) the Executive’s total compensation is unilaterally and
materially reduced by Activision Blizzard, including a reduction arising from a
change in the Profit Sharing Plan, below the TC Baseline or (y) the King Awards
are not provided to the Executive as envisaged by Clause 4 of the Transaction
Agreement. Notably, should the total compensation increase after the Completion
Date, Activision Blizzard may thereafter reduce the total compensation provided
such reduction does not result in total compensation below the level of the TC
Baseline;

 

(iii)  Activision Blizzard is in material breach of this Agreement and has not
cured pursuant to Clause 14.5 below

 

(iv)  the following (measured according to the Executive’s scale and scope of
responsibility and level as set out at Clause 3 below and not the Executive’s
scale and scope of responsibility prior to the Completion Date, (hereinafter,
the “Baseline”), are materially reduced: (x) the scope of the Executive’s role
or authority; or (y) the level or status attached to the Executive’s role.
Notably, should either (x) or (y) increase after the Completion Date, Activision
Blizzard may thereafter reduce either (or both) — provided there is no material
reduction from the Baseline; or

 

(v)  upon a Change of Control, the Executive is not provided by the acquiring
entity options, compensation or equity of at least the same value (taking into
account the terms of such options, compensation or equity), as the value of any
options, compensation or equity, including any King Awards (taking into account
the terms of such options, compensation or equity) held by the Executive which
are no longer capable of vesting or being exercised after such sale;

 

 

5

--------------------------------------------------------------------------------


 

“Group”

 

The Company and the Group Companies;

 

 

 

“Group Company”

 

Activision Blizzard and any company which is for the time being a subsidiary or
holding company of Activision Blizzard and any subsidiary of any such holding
company;

 

 

 

“Investment”

 

means, if permissible pursuant to Activision Blizzard’s Code of Conduct and
conflict of interest principles and process (as set out at Clause 3.1.3 below),
the making or holding (whether directly, indirectly or jointly, including
through any member of his family, household or otherwise), for passive
investment purposes only: (1) up to five percent of the shares or stock of any
class of any public company quoted or dealt in on a Recognised Investment
Exchange, units, interests or shares in any unit trust, open ended investment
companies, funds or other collective or shared investment scheme, provided that
any such interest is not in (x) a supplier, vendor or business partner to any
Group Company, or (y) a Competitor (as defined in Clause 16.6), and/or (2) up to
one hundred percent of the shares or stock or other equity in any company or
other entity not quoted or dealt in on a Recognised Investment Exchange, in each
case which is not a Competing Unquoted Interest provided that the Executive does
not provide active management of the entity while employed pursuant to this
Agreement (which for the avoidance of doubt does not include the arrangements
currently in place for the managing of the Executive’s investments which have
been disclosed to Activision Blizzard);

 

 

 

“King Awards”

 

means all and any equity incentive awards, which are outstanding immediately
prior to the Effective Date, which may include: King Options; King Linked
Options; EMI Options; King RSUs; King Restricted Shares; King Performance
Options; King Linked Shares; King Under-Water Options; King CEO and COO Linked
Options and/or any money held in escrow representing the proceeds of the sale of
any King shares released for sale in connection with the above equity incentive
awards pursuant to the Transaction Agreement and any awards by Activision
Blizzard resulting from the assumption and/or conversion of any of the above
pursuant to the Transaction Agreement;  

 

 

6

--------------------------------------------------------------------------------


 

“Material Interest”

 

means the following:

 

(a)        the holding of any position (whether employed or engaged) or
provision of services as director, officer, employee, consultant, adviser,
partner, principal or agent or volunteer;

 

(b)        the direct or indirect control or ownership (whether jointly or
alone) of any shares (or any voting rights attached to them) save for any
Investment; or

 

(c)        the direct or indirect provision of any financial assistance;

 

 

 

“Recognised Investment Exchange”

 

means a recognised investment exchange as defined by Section 285 of the
Financial Services and Markets Act 2000;

 

 

 

“Staff Handbook”

 

the handbook setting out the Group’s policies and procedures for the Executive’s
guidance, as updated and/or amended from time to time;

 

 

 

“TC Baseline”

 

means the sum of the Base Salary plus an amount equal to the Guaranteed Minimum
(as defined herein) calculated based on the funding formula of the percentage of
funding set forth in the King Profit Sharing Plan in effect as of the Effective
Date;

 

 

 

“Termination Date”

 

the effective date of the Executive’s termination of employment;

 

 

 

“Transaction Agreement”

 

the Transaction Agreement between Activision Blizzard and King, dated as of ____
November 2015.

 

1.2       References to clauses and schedules are unless otherwise stated to
clauses of and schedules to this Agreement.

 

1.3       The headings to the clauses are for convenience only and shall not
affect the construction or interpretation of this Agreement.

 

1.4       Unless the context otherwise requires, references in this Agreement to
the masculine gender shall, where appropriate, be deemed to include the feminine
and vice versa.

 

 

7

--------------------------------------------------------------------------------


 

1.5       Unless otherwise indicated, the word “includes,” “including” and other
similar forms of “include” are not intended to be limiting and shall be deemed
to be followed by the words “without limitation.”

 

1.6       Capitalized terms used, but not defined, herein shall have the
meanings ascribed to them in the Transaction Agreement.

 

2.         Commencement and Duration

 

2.1       The Executive’s employment under this Agreement shall commence on the
“Completion Date” as such term is defined in the Transaction Agreement (the
“Effective Date”) and shall run for an initial period of 3 years from the
Effective Date (unless otherwise terminated earlier in accordance with Clauses
14.2- 14.6) (the “ Fixed Term”). Thereafter the parties agree that this
Agreement and the Executive’s employment shall continue indefinitely unless and
until terminated pursuant to  Clauses 14.2- 14.6 or by either party giving to
the other party twelve months’ prior written notice (the “Notice Period”), such
notice not to expire prior to the fourth anniversary of the Effective Date.
Except as set forth in this Agreement, upon the  date on which the Executive’s
employment is terminated all obligations and rights under this Agreement shall
immediately lapse save as otherwise provided under this Agreement.

 

2.2       For the purposes of the Act, the Executive’s period of continuous
employment commenced on 14 July 2004.

 

2.3      Aside from the Executive’s immediately prior Service Agreement with
Midasplayer.com Limited, the Executive represents and warrants that he is not
bound by or subject to any court order, agreement, arrangement or undertaking
which in any way restricts or prohibits him from entering into this Agreement or
from performing his duties under it.

 

2.4       The Executive and Activision Blizzard agree that, with effect from the
Effective Date, the terms of this Agreement shall supersede and replace the
terms of the Service Agreement dated March 9, 2014 (and any subsequent
amendments), between the Executive and Midasplayer.com Limited.

 

3.         Role and Duties of the Executive

 

The Executive shall serve Activision Blizzard as Chief Executive Officer, of the
Company. The Executive shall report directly to the Chief Operating Officer,
Activision Blizzard (or such other executive of the Group as may be determined
from time to time by it, provided that such other executive reports to the Chief
Executive Officer of Activision Blizzard or is the Chief Executive Officer of
Activision Blizzard (“Replacement Executive”)) and shall have such duties
commensurate with the Executive’s position and shall dedicate suitable time for
such duties as may be reasonably assigned to the Executive from time to time by
the Chief Operating Officer, Activision Blizzard, or such Replacement Executive,
taking into account the Executive’s time commitments.

 

3.1      Prior to commencing his employment with Activision Blizzard and as part
of an initial “onboarding” process, Activision Blizzard shall provide to
Executive the Group’s relevant policies, including, for example, the Code of
Conduct and Staff Handbook.  The Executive shall certify that he has received,
read and understood all such policies.  Activision Blizzard shall provide
additional or amended policies to the Executive as and when they become
available and the Executive agrees to read and comply with all such policies. 
During his employment the Executive shall:

 

 

8

--------------------------------------------------------------------------------


 

3.1.1   devote the whole of his time, attention and skill to the business and
affairs of the Company and the Group both during normal business hours (which
are 9.00 am and 5.30 pm Mondays to Fridays) and during such additional hours as
are reasonably necessary for the proper performance of his duties or as
Activision Blizzard may reasonably require from time to time including any
requirement to undertake duties that are reasonably consistent with the
Executive’s position and capabilities within any business area of the Group;

 

3.1.2    at all times place the Group’s interests above his own, not take any
actions that would conflict with the Group’s interests and perform all the
Executive’s duties for the Group with the highest duty of care;

 

3.1.3    without prejudice to Clause 12, not, directly or indirectly, render
services of any kind to any other person or organization, whether on the
Executive’s own behalf or on behalf of others, without the prior written consent
of Activision Blizzard pursuant to its then-current process(es) for the review
of conflicts of interest, or otherwise engage in activities that would interfere
with the Executive’s faithful and diligent performance of his duties hereunder;
provided, however, that (x) the Executive may serve on civic or charitable
boards or engage in charitable activities without remuneration if doing so is
not inconsistent with, or adverse to, the Executive’s employment hereunder and
(y) the Executive may make an Investment, provided that such proposed Investment
is approved where required, pursuant to Activision Blizzard’s then-current
process(es) for the review of conflicts of interest (such approval only to be
denied in the case of a genuine conflict of interest and not to be unreasonably
withheld), except that the Investments that the Executive currently holds as of
the date of this Agreement and are listed in the attached Schedule 3 are
expressly approved by Activision Blizzard.  Activision Blizzard shall provide
its approval or rejection of each Investment request within two weeks after
submission of appropriate materials.  The Executive shall immediately on
becoming aware inform Activision Blizzard if an Investment or other interest or
concern for which consent has previously been granted under this clause becomes
a Competing Unquoted Interest or otherwise interferes with, conflicts or
competes with the proper performance of the Executive’s obligations to
Activision Blizzard or any Group Company and the Executive shall promptly comply
with any instructions provided by Activision Blizzard (pursuant to its
then-current conflict of interest procedures) as are reasonably necessary in the
circumstances to reduce or eliminate any risk or conflict of interest to the
Company or Group, including the divestment of any such Competing Unquoted
Interest;

 

3.1.4    without prejudice to Clause 12, owe a duty of loyalty to the Group,
which includes the Executive not competing in any manner, whether directly or
indirectly, as a principal, employee, agent, owner, or otherwise, with any
entity in the Group; provided, however, that nothing in this Clause 3.1.4 shall
limit the Executive’s right to make an Investment (“Duty of Loyalty”).

 

 

9

--------------------------------------------------------------------------------


 

3.1.5    faithfully and diligently perform such duties and exercise such powers
consistent with his status as CEO of the Company and as may from time to time be
assigned to or vested in him by Activision Blizzard with regard to the Group;

 

3.1.6    use all reasonable endeavours to promote and protect the interests of
the Group and not do or knowingly permit to be done anything which is harmful to
those interests;

 

3.1.7    obey the reasonable and lawful directions of the Group;

 

3.1.8    comply with all applicable Group’s rules, regulations, policies and
procedures from time to time in force, including, , the Staff Handbook and the
Code of Conduct; provided those have been brought to his attention;

 

3.1.9    subject to the governance practices of Activision Blizzard in effect
from time to time, the Executive shall have autonomy to make decisions on behalf
of the Company in his capacity as CEO of the Company, while keeping Activision
Blizzard (and, as applicable, the Group) at all times promptly and fully
informed (in writing if so requested) of his conduct of the business of the
Company and any Group Company and provide such explanations in connection with
it as the Group may require.  By way of example, but not limitation, such
examples of Activision Blizzard’s governance practices currently in effect
include the following processes: 3-year planning process, annual operating
planning process, signing authority, decision-making authority, franchise
planning process and greenlight process;

 

3.1.10  comply with every rule of law and every regulation of the Group for the
time being in force, including in relation to dealings in shares or other
securities of the Company or any Group Company.

 

3.2       The Executive agrees that the average maximum weekly working time of
48 hours in Regulation 4 of The Working Time Regulations 1998 does not apply to
him.  The Executive may terminate the opt out at any time by giving Activision
Blizzard three months’ notice of his wish to do so.

 

3.3       The Executive shall, subject to his prior written consent, which shall
not be unreasonably withheld, delayed or conditioned, and without any further
remuneration, other than as specified in this Agreement or unless the parties
otherwise agree in writing:

 

3.3.1    carry out duties on behalf of any other Group Company; and

 

3.3.2    act as a director or officer of any other Group Company;

 

provided that the above-referenced duties or acts are commensurate with the
Executive’s duties as the head of a division/business unit within Activision
Blizzard and the time available to the Executive in which to fulfil his duties.

 

 

10

--------------------------------------------------------------------------------


 

4.         Place of Work

 

4.1       The Executive’s normal place of work shall be the Company’s offices at
1 St. Giles High Street, London WC2H 8AG (and from January 2016, the Ampersand
Building, 178 Wardour Street, London W1F 8FY) but Activision Blizzard may
require the Executive to work at any place within the London Zone for such
periods as the Group may from time to time require, but not outside of the
London Zone for periods exceeding four consecutive weeks in any twelve months,
without the Executive’s prior consent.

 

4.2       If Activision Blizzard changes the Executive’s principal place of
work, and this requires the Executive to move house, Activision Blizzard shall
reimburse the Executive all his relocation expenses in accordance with the terms
of Activision Blizzard’s relocation policy in place at that time from time to
time.

 

5.         Remuneration

 

5.1       Activision Blizzard shall pay to the Executive a salary of £400,000
per annum (“Reference Salary” or “Base Salary”), payable in equal monthly
instalments, on or before the 15th day of each calendar month by credit transfer
to his bank account.

 

5.2       The rate of salary shall be reviewed annually on an upward basis by
Activision Blizzard, and it is anticipated that the first such review to take
place in March of the year following the Effective Date of this Agreement. Such
review shall occur at the same time as other similarly-situated executives of
Activision Blizzard. There is no obligation to award an increase.

 

5.3       The Executive shall be eligible to receive additional
performance-based cash compensation on an annual basis based on a share of the
earnings generated by King’s business. The Executive’s profit sharing
compensation (a “Profit Share Bonus”) shall be based on a share of the “Profit
Sharing Pool” that is created pursuant to the King Profit Sharing Plan as in
effect from time to time (the “Profit Sharing Plan”) and in accordance with the
Profit Sharing Plan. The Executive’s Profit Share Bonus shall entitle the
Executive to six percent (6%) of the Profit Sharing Pool (if any) that is
generated under the Profit Sharing Plan; provided, however, that the
Compensation Committee of the Board of Directors of Activision Blizzard (the
“Compensation Committee”), retains the right, in its sole discretion and at any
time, to exercise negative discretion with respect to the Executive’s Profit
Share Bonus to reduce the amount of the Executive’s actual annual percentage
interest in the Profit Sharing Pool to not less than three and one-half percent
(3.5% or the “Guaranteed Minimum”). The Executive understands that, except for
the Executive’s guaranteed minimum 3.5% participation in the Profit Sharing Pool
under the Profit Sharing Plan, the Executive’s actual bonus amount under the
Profit Sharing Plan is dependent upon the amount of such Profit Sharing Pool
being established thereunder, if any, as well as the terms and conditions of the
then current Profit Sharing Plan and the actual personal performance of the
Executive, including  the Executive’s

 

 

11

--------------------------------------------------------------------------------


 

achievement (or lack thereof) of specific metrics, goals and objectives which
have been timely communicated to the Executive. If no amounts are generated
under the Profit Sharing Pool with respect to any performance year (e.g., due to
lack of earnings for the King business as determined under the Profit Sharing
Plan), then the Executive shall not be entitled to receive any Profit Share
Bonus for such year.  Further, although Activision Blizzard retains the
discretion pursuant to the terms of the Profit Sharing Plan to amend (or even
terminate) the Profit Sharing Plan at any time, Activision Blizzard agrees that
for purposes of calculating the Executive’s Profit Sharing Bonus for a
particular Plan Year, Activision Blizzard shall apply the version of the Profit
Sharing Plan in effect at the beginning of such Plan Year.  Thus, any changes
that are made shall only apply to payments to the Executive with respect to a
subsequent Plan Year. Notwithstanding the timing of payments under the Profit
Sharing Plan for other participants thereunder, the Executive’s Profit Share
Bonus (if any) shall be paid to the Executive within 90 calendar days following
the end of the relevant Plan Year, consistent with the timing of payments to
similarly-situated executives within the Group.   In the event of any
discrepancy between the Profit Sharing Plan and this Agreement, the terms of
this Agreement shall prevail.

 

5.4       Except as provided for in Clause 14 below, in order to be eligible to
receive a Profit Share Bonus (if any), the Executive must be employed on the
relevant payment date.  Where the Executive’s employment terminates between the
end of the Plan Year and the relevant payment date, he will be deemed to have
been employed on the relevant payment date and will be eligible to receive a
bonus in respect of that Plan Year.  Subject to the application of Clause 5.3 to
payments to the Executive, Activision Blizzard reserves the right to withdraw,
modify, vary or amend the Profit Sharing Plan at any time.

 

5.5       Notwithstanding that the Effective Date will be part way through the
2016 Plan Year, the Executive shall be entitled to receive a full entitlement
under the Profit Sharing Plan for 2016 in connection with his services provided
to the Company, Activision Blizzard or any Group Company in 2016 without any
pro-rating, provided such entitlement is the sole bonus opportunity made
available to the Executive.  For the avoidance of doubt , to the extent the
Executive has not received any bonus payment which falls outside of the Profit
Sharing Plan and to which he has been awarded by the King Compensation Committee
in the normal course of business in respect of the bonus period July 1, 2015
through  December 31, 2015, such bonus shall remain payable on the usual payment
date, and the relevant provisions of the Executive’s immediately prior service
agreement with Midasplayer.com Limited shall remain in effect for this purpose
only, until such payment is made.

 

5.6       The Executive authorises Activision Blizzard to deduct from the
Executive’s Reference Salary and any other sums due to the Executive under this
Agreement, during the Executive’s employment or upon its termination, any sums
owing by him, including any outstanding loan(s), any overpayment of Reference
Salary, expenses or other erroneous payment(s) that may have been made to the
Executive, any other sums which the Executive may owe to Activision Blizzard or
any Group Company  at any time and any sums which Activision Blizzard or any
Group Company is required by law to deduct (including, for example, income tax
and national insurance contributions).  Before making any such deduction,
Activision Blizzard shall provide details of the proposed deduction to the
Executive in writing and allow him a reasonable opportunity to challenge it.

 

 

12

--------------------------------------------------------------------------------


 

5.7      The Executive may at any time transfer all or any part of the King
Awards (or the benefit thereof) to a family or charitable trust or to a company
controlled by the Executive or by any such family or charitable trust on
condition that (a) the proposed recipient agrees to be bound by the terms of and
to comply with all obligations of the Executive under such King Awards and the
Group’s policies and procedures related to the holding, transfer and sale of
equity and (b) such proposed transfer does not cause any adverse tax
consequences on Activision Blizzard or Group Company as a result of such
transfer in respect of a family trust.  Any future equity agreements which
replace the agreements governing the King Awards shall include a term to this
effect.

 

5.8       The King Awards shall continue to be governed by the agreements
evidencing such awards as in effect immediately prior to the Completion Date,
subject to the Transaction Agreement and this Agreement, and provided that with
respect to the share option granted to the Executive by King on 1 January 2014,
as assumed by Activision Blizzard pursuant to the Transaction Agreement, with
respect only to the Type B Option Shares described in Schedule 1, Part B, to the
Individual Option and Subscription Agreement governing such option, from the
Completion Date the provisions of Schedule I, Part B, to such agreement shall be
replaced in their entirety by the provisions of Schedule 4 to this Agreement,
and such agreement shall be deemed to have been amended accordingly.

 

5.9      In consideration for the remuneration provided for in this Clause 5,
the Executive agrees to comply with Activision Blizzard’s Executive Stock
Ownership Guidelines (including, but not limited to, all of the limitations on
equity awards described therein), which are attached as Schedule 2.

 

6    Expenses

 

6.1       Activision Blizzard shall reimburse the Executive promptly for all
reasonable business expenses exclusively and properly incurred by the Executive
in the proper performance of the Executive’s duties, provided that the Executive
complies with the provisions of the Group’s expense and other applicable
policies (as amended from time to time).

 

7    Holidays

 

7.1       In addition to the public/bank holidays in England & Wales, the
Executive is entitled to 30 days’ paid holiday in each calendar year, accruing
at a rate of 2.5 days per completed month’s employment. The Executive shall
consult the COO of Activision Blizzard (or the Replacement Executive) on the
timing of his holiday.  Up to seven days’ paid holiday may be carried forward
from one calendar year to the next.

 

7.2       If, on the termination of his employment, the Executive has taken more
than his accrued holiday entitlement, Activision Blizzard shall deduct the
excess from any sums due to him.  If no such sums are due, the Executive shall
repay such excess to Activision Blizzard on termination.  If the Executive has
any unused holiday entitlement, Activision Blizzard may require the Executive to
take such unused holiday during any notice period or make a payment to him in
lieu of it on termination.

 

 

13

--------------------------------------------------------------------------------


 

8    Absence from Work

 

8.1      Please refer to the Working Hours and Absences Policy (located in the
Staff Handbook) for further information on absence reporting requirements.

 

9    Sick Pay

 

9.1      Please refer to the Staff Handbook for further information on sick
pay.  Notwithstanding the provisions of the Staff Handbook the Executive shall
be entitled to receive his usual remuneration for a period of up to six months’
sick leave in any period of 12 months and thereafter half his usual remuneration
for an additional three months’ sickness absence in any period of 12 months. 
Thereafter the Executive shall receive such remuneration as Activision Blizzard
shall in its discretion determine for any period of sickness absence.  The
Executive shall remain entitled to his benefits during any period of sickness
absence.

 

9.2       Any salary payable by Activision Blizzard to the Executive during sick
leave shall be reduced by any sums which the Executive receives pursuant to any
Group benefits or insurance and shall also be inclusive of statutory sick pay.

 

10  Pension

 

10.1     Activision Blizzard shall comply with the employer pension duties in
accordance with Part 1, Pensions Act 2008, and shall provide pension benefits to
the Executive which comply with any applicable requirements set forth in the
Transaction Agreement.

 

10.2     The Executive shall be provided with details about pension benefits
separately. Should the Executive wish to participate in the applicable pension
plan, all of the Executive’s contributions to it shall be made by way of
deduction from the Executive’s salary unless the Executive agree an alternative
method of payment with Activision Blizzard in writing.

 

10.3     A contracting-out certificate pursuant to the Pension Schemes Act 1993
is not in force.

 

11  Insured Benefits

 

11.1     Any eligibility for any of the Group’s benefits schemes (“Schemes”),
including health insurance, income protection and/or life assurance plans) is
subject to:

 

11.1.1  the rules of each of the Schemes, from time to time; and

 

11.1.2  the Executive having satisfied any applicable requirements of the
Schemes’ insurers.

 

11.2     Subject to Clause 11.1, Activision Blizzard shall continue to provide
the same insured benefits to the Executive, his spouse and dependents as
provided to them prior to the Effective Date. Notwithstanding the foregoing
statement, if any of

 

 

14

--------------------------------------------------------------------------------


 

the Schemes’ insurers refuses, for any reason, to allow the Executive to
participate in the relevant Scheme, Activision Blizzard shall not be liable to
provide the Executive with any replacement benefit of the same, or of a similar
kind, but shall pay to the Executive a sum equal to the previous insurance
premium payable. Activision Blizzard’s obligations in respect of the Schemes are
to apply for benefits in a timely and prompt fashion on behalf of the Executive
to make good faith efforts to support the Executive in remaining eligible to
participate in any income protection scheme, including for example, considering
keeping the Executive employed on national minimum wage or otherwise so that the
Executive is still classed as an employee for the purposes of such scheme, to
pay the premiums required by the Schemes’ insurers and to pay the Executive such
sums (if any) as may be received from any such insurer in respect of any claim
made by the Executive.

 

11.3     Details of the Schemes are available from HR although Activision
Blizzard reserves the right to change the provider of any of the Schemes
provided the benefit entitlements enjoyed by the Executive and his dependents
should be no less favourable to the Executive and his dependents than those
benefits provided before the change in benefit provider.

 

12  Restrictions During his Employment

 

12.1     In addition to complying with Activision Blizzard’s conflict of
interest policies and Code of Conduct, during his employment the Executive shall
not directly or indirectly:

 

12.1.1  be employed, engaged, concerned or interested in (including the setting
up of) any other business, activity, trade, or undertaking; or

 

12.1.2  hold any Material Interest in any entity which:

 

12.1.2.1     is or shall be wholly or partly in competition with any of the
Businesses or any customers, suppliers, licensors, licensees, partners and/or
suppliers of any Business;

 

12.1.2.2     impairs or might reasonably be thought by Activision Blizzard to
impair his ability to act at all times in the best interests of the Group; or

 

12.1.2.3     requires or might reasonably be thought to require him to disclose
or make use of any Confidential Information (as defined in Schedule 1) in order
properly to discharge his duties to or to further his interest in that person;

 

12.1.3  Activision Blizzard acknowledges that the Executive may make Investments
as set out in Clause 3.1.3;

 

12.1.4  at any time (whether during or outside normal working hours) take any
preparatory steps to become engaged or interested in any capacity whatsoever in
any business or venture which is in or is intended to enter into competition
with any of the Businesses;

 

 

15

--------------------------------------------------------------------------------


 

12.1.5  at any time knowingly, after reasonable inquiry, make any untrue or
misleading statement in relation to the Group.

 

13  IP and Confidential Information

 

The Executive is bound by the obligations relating to confidentiality,
inventions and other intellectual property set out in Schedule 1 to this
Agreement.

 

14  Termination

 

14.1     For the purposes of this Agreement, the following terms shall have the
following meanings:

 

14.1.1        “Basic Severance” shall mean (1) payment of any Base Salary earned
but unpaid at the Termination Date; (2) provision of benefits (e.g. insurance)
to the Termination Date (3) any business expenses incurred but not reimbursed
under Clause 6 at the Termination Date; and (4) payment in lieu of any holiday
accrued under Clause 7 but unused at the Termination Date.  Payments under (1),
(3) and (4) above shall be made within 28 days of the Termination Date, except
that any business expense reimbursement shall be paid in accordance with
Activision Blizzard’s then-current policy.

 

14.1.2        “Bonus Severance” shall mean payment of the following, in
accordance with the rules of the Profit Share Plan in force at the start of the
relevant Plan Year and in accordance with the Guaranteed Minimum provided for in
Clause 5.3:

 

(i)        an amount equal to the Profit Share Bonus that Activision Blizzard
determines the Executive would have received in accordance with Clause 5.3 for
any Plan Year that ended prior to the Termination Date and calculated on the
basis that the Executive remained employed on the date such bonus would have
otherwise been paid (in the event that the Executive’s Termination Date occurs
before such bonus would have been paid).  Such bonus shall be paid in a lump sum
at the same time that such discretionary bonuses are generally paid to other
similarly-situated executives for the Plan Year to which the underlying amount
relates; and

 

(ii)       an amount equal to the Profit Share Bonus that Activision Blizzard
determines the Executive would have received in accordance with Clause 5.3 for
the Plan Year in which the Executive’s Termination Date occurs had the Executive
remained employed on the date such bonus would have been paid (in the event that
the Executive’s Termination Date occurs before such bonus would have been paid),
multiplied by a fraction, the numerator of which is the number corresponding to
the calendar month in which the Termination Date occurs and the denominator of
which is 12.  Such bonus shall be paid in a lump sum at the same time that such
discretionary bonuses are generally paid to other similarly-situated executives
for the Plan Year to which the underlying amount relates.

 

 

16

--------------------------------------------------------------------------------


 

14.1.3  “Salary Continuation” shall mean payment to the Executive or his heirs
or estate (as applicable) of an amount equal to the Base Salary (at the rate in
effect on the Termination Date) and such further amount as is equal to the cost
to Activision Blizzard of any benefits (e.g. insurance) that the Executive was
eligible for as of the Termination Date that the Executive would have received
had the Executive remained employed through the date falling 12 months after the
last day of the Fixed Term or, in the event that termination of the Executive’s
employment occurs after the Fixed Term, then through the end of the Notice
Period pursuant to Clause 2.1 (or the remainder thereof if the Executive has
worked or was on garden leave through part of the Notice Period pursuant to
Clause 2.1) or for a period of 12 months in the event the Executive terminates
his employment without notice for Good Reason or due to the Executive’s death,
or for a period of six months in the event the Executive’s employment is
terminated pursuant to clause 14.3 (the “Salary Continuation Period”). Such
amount shall be paid in equal monthly installments commencing no later than the
second payroll date following the Termination Date in accordance with Activision
Blizzard’s payroll practices as in effect from time to time, provided that this
amount shall be reduced by any net payments which the Executive receives under
any Group-sponsored long-term disability/income protection plan.

 

14.1.4  “King Award Agreements Accelerated Vesting” shall mean that the
Executive is entitled to accelerated vesting on the Termination Date of all and
any unvested, outstanding King Awards held by the Executive at the Termination
Date calculated on the basis that all and any targets, performance criteria and
objectives have been met but not exceeded.  In respect of options within the
definition of King Awards, the Executive shall be permitted, in accordance with
the terms set forth in the Transaction Agreement, to exercise such options and
to sell any shares resulting from such exercise. Notably, acceleration
contingent upon “Good Reason” or “Good Leaver” provisions shall be governed by
the definition of Good Reason in this Agreement (as opposed to any prior
definition associated with the agreements pursuant to which King Awards were
granted). In respect of options within the definition of King Awards,
notwithstanding any provision of the agreements evidencing the options, in the
event that during the period after the Termination Date in which the Executive
is entitled to exercise such options according to  such agreements (the
“Exercise Period”) the Executive is prohibited from or restricted in making
dealings in relation to shares of the common stock of Activision Blizzard
pursuant to any rules, regulations, or codes of practice applicable to the
dealing in securities and inside information as applicable to Activision
Blizzard or any Group Company from time to time, the period of such prohibition
or restriction being a “Restricted Period”, the Exercise Period shall be tolled
for the duration of the Restricted Period.

 

 

17

--------------------------------------------------------------------------------


 

14.1.5 “Equity Impact” shall mean that upon termination of employment (under any
circumstances except pursuant to Clauses 14.4-14.6), any outstanding and
unvested King Awards which are not subject to King Award Agreements Accelerated
Vesting shall cease to vest and be cancelled immediately. Any vested King Awards
shall be treated in accordance with the terms of the award agreement(s). In
respect of options within the definition of King Awards, notwithstanding any
provision of the agreements evidencing the options, in the event that during the
period after the Termination Date in which the Executive is entitled to exercise
such options according to  such agreements (the “Exercise Period”) the Executive
is prohibited from or restricted in making dealings in relation to shares of the
common stock of Activision Blizzard pursuant to any rules, regulations, or codes
of practice applicable to the dealing in securities and inside information as
applicable to Activision Blizzard or any Group Company from time to time, the
period of such prohibition or restriction being a “Restricted Period”, the
Exercise Period shall be tolled for the duration of the Restricted Period.

 

14.2    Notwithstanding any other provision of this Agreement or the Staff
Handbook or Code of Conduct, Activision Blizzard may terminate the Executive’s
employment for “Cause” immediately and without further payment or any payment
(other than Basic Severance), if (as determined by Activision Blizzard) the
Executive:

 

14.2.1        shall have committed any serious breach or repeated or continued
any other breach of the Executive’s obligations under this Agreement;

 

14.2.2        is guilty of serious misconduct or is convicted of any criminal
offence involving dishonesty or where a custodial penalty is imposed;

 

14.2.3        is guilty of any fraud or dishonesty or acts in any manner which
in the reasonable opinion of Activision Blizzard brings or is likely to bring
the Executive or the Company or any Group Company into serious disrepute or is
materially adverse to the interests of the Company or any Group Company;

 

14.2.4        is, in the reasonable opinion of Activision Blizzard, seriously
negligent or incompetent in the performance of his duties;

 

14.2.5        becomes or is declared insolvent or commits any act of bankruptcy
or convenes a meeting of or makes or proposes to make any arrangement or
composition with creditors;

 

14.2.6        in Activision Blizzard’s reasonable belief has failed to perform
the Executive’s duties to a satisfactory standard, after having received a
written warning from Activision Blizzard and been provided with sufficient time
to improve such performance;

 

14.2.7        has been disqualified from being a director by reason of any order
made under the English Company Directors Disqualification Act 1986 or any other
enactment;

 

14.2.8        is guilty of a serious breach of any rules issued by the Group
from time to time regarding its electronic communications systems; or

 

 

18

--------------------------------------------------------------------------------


 

14.2.9        ceases to be entitled to work in the relevant jurisdiction in
which he is expected to conduct his duties; or

 

14.2.10      is guilty of a serious breach of the rules, regulations or codes of
practice (as amended from time to time) applicable to the dealing in securities
and inside information as applicable to Activision Blizzard or any Group Company
from time to time.

 

For the avoidance of doubt, any of the circumstances referred to at Clauses
14.2.1 to 14.2.10 is “Cause” for the purposes of this Agreement.  In the case of
any Cause that is curable, Activision Blizzard shall give the Executive at least
thirty (30) days written notice of its intent to terminate the Executive’s
employment for Cause; provided, that in no event shall any Cause pursuant to
Clause 14.2.2 of the definition of Cause be deemed curable. The notice shall
specify (x) the proposed effective date of the Executive’s termination and
(y) the particular acts or circumstances that constitute Cause for such
termination.  The Executive shall be given the opportunity within fifteen (15)
days after receiving the notice to explain why Cause does not exist or to cure
any basis for Cause (other than any Cause pursuant to Clause 14.2.2 of the
definition thereof).  Within fifteen (15) days after any such explanation or
cure, Activision Blizzard shall make its final determination regarding whether
Cause exists and deliver such determination to the Executive in writing.  If the
final decision is that Cause exists and no cure has occurred, the Executive’s
employment with Activision Blizzard shall be terminated for Cause with effect
from the date specified in the original notice.  If the final decision is that
Cause does not exist or a cure has occurred, the Executive’s employment with
Activision Blizzard shall continue and the notice of intent to terminate shall
be withdrawn. In the event of termination of the employment pursuant to this
Clause 14.2, the King Award Agreements Accelerated Vesting shall not apply.
Further, the Equity Impact outlined in Clause 14.1.5 shall apply.

 

Any delay by Activision Blizzard in exercising any right of termination shall
not constitute a waiver of it.  Further, if the Executive’s employment
terminates for any reason other than a termination by Activision Blizzard for
Cause, at a time when Activision Blizzard had Cause to terminate the Executive
(but was not or could not reasonably be aware of the facts establishing Cause at
that time) under Clauses 14.2.1, 14.2.2, 14.2.3 or 14.2.8 of the definition of
Cause, provided Activision Blizzard observes the notice and cure provisions
(where applicable) set out in the preceding paragraph, the Executive’s
termination shall be treated as termination by Activision Blizzard for Cause.

 

14.3     If Activision Blizzard determines that the Executive is incapable by
reason of mental disorder of executing his duties, then Activision Blizzard may
terminate his employment by giving him not less than 6 months’ written notice to
that effect such period of notice to be paid in full and the payment provisions
provided for in Clause 14.6 shall apply.

 

14.4     Activision Blizzard reserves the right in its absolute discretion to
terminate this Agreement and the Executive’s employment with immediate effect
(otherwise than pursuant to Clause 14.2) at any time (and such termination shall
not be deemed a breach by Activision Blizzard of any term of this Agreement or
any other duty or obligation, expressed or implied, which Activision Blizzard
may owe to the Executive pursuant to any principle or provision of law).  If
Activision Blizzard exercises this right by notifying the Executive in writing,
then it shall make payments to the Executive, which shall consist of:

 

 

19

--------------------------------------------------------------------------------


 

14.4.1  Basic Severance (to be paid at the time(s) specified in Clause 14.1.1);

 

14.4.2  Bonus Severance (to be paid at the time(s) specified in Clause 14.1.2);

 

14.4.3  Salary Continuation (to be paid at the time(s) specified in Clause
14.1.3 and subject to the remainder of this Agreement, including Clause 14.13);
and

 

14.4.4  the King Award Agreements Accelerated Vesting shall apply.

 

further provided that payments and vestings pursuant to Clauses 14.4.2 through
14.4.4  are conditioned upon the Executive’s or the Executive’s legal
representative’s execution of Activision Blizzard’s standard (and then current)
waiver and release form which shall be prepared by Activision Blizzard and
provided to the Executive within ten (10) days of Activision Blizzard’s notice
pursuant to this Clause 14.4. No other payments by Activision Blizzard to the
Executive shall be due and owing.

 

14.5     At any time, the Executive may terminate his employment if the
Executive has Good Reason to do so and the Executive must (i) provide Activision
Blizzard with written notice of the Executive’s intent to terminate the
Executive’s employment under this Clause 14.5 and a description of the event the
Executive believes gives the Executive the right to do so within thirty (30)
days after the initial existence of the event or, if later, the Executive
becoming aware of the event and (ii) Activision Blizzard shall have thirty (30)
days after the Executive provides the notice described above to cure any such
default (the “Cure Period”).  If no such cure occurs, the Executive shall have
ten (10) working days following the end of the Cure Period to terminate his
employment without notice, after which the Executive’s ability to terminate the
Executive’s employment under this Clause 14.5 shall no longer exist.  The only
payments due to the Executive upon termination of employment pursuant to this
Clause 14.5 shall be as follows:

 

14.5.1  Basic Severance (to be paid at the time(s) specified in Clause 14.1.1);

 

14.5.2  Bonus Severance (to be paid at the time(s) specified in Clause 14.1.2);

 

14.5.3  Salary Continuation (to be paid at the time(s) specified in Clause
14.1.3 and subject to the remainder of this Agreement, including Clause 14.13);
and

 

14.5.4  The King Award Agreements Accelerated Vesting shall apply.

 

further provided that payments and vestings pursuant to Clauses 14.5.2 through
14.5.4 are conditioned upon the Executive’s or the Executive’s legal
representative’s execution of Activision Blizzard’s standard (and then current)
waiver and release form which shall be prepared by Activision Blizzard and
provided to the Executive within ten (10) days of the Executive’s notice
(following the Cure Period) pursuant to this Clause 14.5. No other payments by
Activision Blizzard to the Executive shall be due and owing.  Further, for
purposes of clarity, the remedies set forth in this provision shall be the sole
remedies available to Executive in the event that Good Reason is triggered due
to the acts set forth in Clause (iv) of the definition of Good Reason.

 

 

20

--------------------------------------------------------------------------------


 

14.6     In the event of the Executive’s death or termination pursuant to Clause
14.3 above, or in the case of a Change of Control Termination, Activision
Blizzard shall pay the Executive or the Executive’s legal representative:

 

14.6.1  Basic Severance (to be paid at the time(s) specified in Clause 14.1.1);

 

14.6.2  Bonus Severance (to be paid at the time(s) specified in Clause 14.1.2);

 

14.6.3  Salary Continuation (or in the case of death or long-term disability, in
lieu of Salary Continuation, any payments to which the Executive may become
entitled upon death or long-term disability under any Activision Blizzard
-sponsored plan, provided these sums are no less than the sums received pursuant
to such plans.  If the Executive is not eligible for such payments for whatever
reason, Salary Continuation will be provided for the relevant period (set out in
clause 14.1.3) to be paid at the time(s) specified in Clause 14.1.3 and subject
to the remainder of this Agreement, including Clause 14.13; and

 

14.6.4  the King Award Agreements Accelerated Vesting shall apply.

 

further provided that payments and vestings pursuant to Clauses 14.6.2 through
14.6.4 are conditioned upon the Executive’s (or his personal representatives if
applicable) or the Executive’s legal representative’s execution of Activision
Blizzard’s standard (and then current) waiver and release form which shall be
prepared by Activision Blizzard and provided to the Executive’s legal
representative as soon as reasonably practical under the applicable
circumstances (which in the case of a Change of Control Termination will be not
more than ten (10) days). No other payments by Activision Blizzard to the
Executive shall be due and owing.

 

14.7     In the event the Executive’s employment terminates following notice
given by either party in accordance with clause 2.1 and none of clauses 14.2 -
14.6 apply, at the end of the Notice Period Activision Blizzard shall pay the
Executive or the Executive’s legal representative:

 

14.7.1  Basic Severance (to be paid at the time(s) specified in Clause 14.1.1);

 

14.7.2  Bonus Severance (to be paid at the time(s) specified in Clause 14.1.2);
and

 

14.7.3  the Equity Impact outlined in Clause 14.1.5 shall apply..

 

further provided that payments pursuant to Clause 14.7.2 are conditioned upon
the Executive’s (or his personal representatives if applicable) or the
Executive’s legal representative’s execution of Activision Blizzard’s standard
(and then current) waiver and release form which shall be prepared by Activision
Blizzard and provided to the Executive’s legal representative as soon as
reasonably practical under the applicable circumstances (which in the case of a
Change of Control Termination will be not more than ten (10) days). No other
payments by Activision Blizzard to the Executive shall be due and owing.

 

 

21

--------------------------------------------------------------------------------


 

14.8     Upon the termination of employment of the Executive for any reason
other than those set out in Clauses 14.2-14.7, no further payment(s) or any
payment(s) (other than Basic Severance or payments in respect of the Notice
Period if applicable) shall be due to the Executive, the Equity Impact outlined
in Clause 14.1.5 shall apply, and Activision Blizzard shall have no further
payment obligation or liability to the Executive.

 

14.9     Activision Blizzard reserves the right to suspend the Executive on full
pay and other benefits as it may think fit, for a maximum of three months,
during any investigation into alleged acts or defaults of the Executive. If such
suspension leads to termination the noncompetition obligations in Clause 16
shall be reduced by the period of time for which the Executive was suspended
pursuant to this clause.

 

14.10   The Executive shall not, without the prior approval of his manager as to
the timing and manner of any communication about his departure, inform any of
his colleagues about the proposed termination of his employment hereunder.

 

14.11   Clauses 1, 5, 13, 14, 16 and 20 through 30 and Schedule 1 shall survive
and remain in full force and effect after termination.

 

14.12   On termination of the Agreement for any reason, the following shall
apply:

 

14.12.1 the Executive shall not have (save as provided for in this Agreement)
any claim for breach of contract by Activision Blizzard in respect of the loss
of any rights or benefits under any share option, bonus, long-term incentive
plan or other profit sharing scheme operated by the any Group Company in which
he may participate which would otherwise have accrued during any period of
notice;

 

14.12.2 The Executive’s liability to Activision Blizzard and any Group Company
under or in connection with the Agreement shall be limited to an aggregate sum
equivalent to $20 million (USD) for all and any liability arising out of any
actual or alleged breach of contract or tort; provided, however, the forgoing
limitation of liability shall not apply to:

 

14.12.2.1   personal injury caused by the Executive;

 

14.12.2.2   fraud by the Executive,

 

14.12.2.3   theft by the Executive,

 

14.12.2.4   breach of the Executive’s obligations in respect of confidentiality
as set out in Schedule 1 to this Agreement, other than inadvertent breaches;

 

14.12.2.5  breach of the Executive’s obligations in respect to misappropriation
or infringement of Intellectual Property as defined in Schedule to this
Agreement;

 

 

22

--------------------------------------------------------------------------------


 

14.12.2.6   the Executive’s indemnity obligations set forth in Clause 23.2; and

 

14.12.2.7   breaches of fiduciary duty or statutory duty set out in sections
170-177 of the Companies Act 2006 (or the local equivalent in any country where
the Executive becomes a director and owes a statutory duty to any Group Company)
by the Executive; provided, however, Activision Blizzard acknowledges and agrees
that the Executive’s resignation or other termination of employment (even if a
breach of contract) does not, by itself, constitute a breach of fiduciary or
statutory duty,

 

and such limitation of liability shall be without prejudice to, and shall not
override nor detract from, the indemnity cover in clause 23.1 or any directors’
and officers’ insurance cover in place.

 

14.12.3 The Executive acknowledges the right of Activision Blizzard to monitor
and control the performance of its employees and acknowledges the fiduciary and
statutory obligations attaching to his position and owed to all entities within
the Group Companies, including Activision Blizzard.

 

14.13   Notwithstanding anything to the contrary contained herein, if, at any
time during the Salary Continuation Period, the Executive obtains subsequent
employment and/or provides services of any kind for compensation, whether as an
employee, consultant or advisor, to any person, company, venture or other person
or business entity, the Executive must promptly notify Activision Blizzard of
the net amount received as Base Compensation from such activity and a sum
equivalent to such net amount shall be refunded by the Executive to Activision
Blizzard (to the extent already paid) and shall be offset (to the extent payable
in the future) against any amounts due under clauses 14.3 to 14.6.  “Base
Compensation” shall mean the net amount of the Executive’s base salary or, if
applicable, wages the Executive earns (or is paid or granted), excluding
directors’ fees, dividends and investment income, during or with respect to any
subsequent employment or services arrangement.  Activision Blizzard may request,
and the Executive agrees to provide, reasonable documents and descriptions of
his Base Compensation and total compensation.  If Activision Blizzard reasonably
and in good faith determines that the Executive’s Base Compensation has been set
at an artificially low level in relationship to his total compensation based on
similarly situated employees or market benchmarks, then Activision Blizzard
reserves the right to obtain a greater refund from the Executive and/or decrease
the amount of Salary Continuation consistent with such determination.

 

15   Garden Leave

 

15.1    At any time during the Executive’s employment, including after notice to
terminate the employment has been given by Activision Blizzard or the Executive,
for a period of no more than six months, Activision Blizzard may, require the
Executive:

 

15.1.1  to perform no or only specified duties (including research projects)
consistent with his status;

 

 

23

--------------------------------------------------------------------------------


 

15.1.2 not to have any contact or deal (save on a purely social basis or for the
purposes of seeking alternative employment) with any officer, employee, client,
supplier or other business contact of the Group;

 

15.1.3 to disclose to his manager and Activision Blizzard any attempted contact
(other than purely social contact) with him made by any officer, client,
employee or supplier with whom the Executive has been required to have no
contact;

 

15.1.4  to take any accrued holiday entitlement;

 

15.1.5 not to enter any premises of the Group nor to visit the premises of any
of the Group’s suppliers or customers save any premises which are open to the
public generally (e.g. retail premises) or for the purposes of seeking
alternative employment;

 

15.1.6  to resign as a director or from any other office held by him in the
Group;

 

15.1.7 to provide such reasonable assistance as the Group may require to effect
an orderly handover of his responsibilities, and to make himself reasonably
available to deal with requests for information, provide assistance, be
reasonably available for meetings and to advise on matters relating to work,
should the Group request this.

 

15.2    During any period in which Activision Blizzard exercises any rights
under Clause 15.1, also referred to as “garden leave”, the Executive shall
continue to receive his full salary, benefits and shall remain entitled to his
Profit Share Bonus and the King Awards. During Garden Leave, the Executive shall
remain an employee and bound by all terms of this Agreement and his duty of good
faith. For the avoidance of doubt, on termination of employment whilst on Garden
Leave and at the expiry of the six month garden leave period Activision Blizzard
shall make such payments as are required pursuant to Clauses 14.3-14.6
respectively above.

 

15.3     During any period of garden leave the Executive must not work for any
other person or on his own account (save where consent has previously been given
by Activision Blizzard) and must remain readily contactable and available to
work for the Group.  The Executive may however explore new business
opportunities, make Investments and look for other paid work.

 

16   Obligations after Employment

 

16.1     In order to protect the Group’s business interests, Intellectual
Property (as defined in Schedule 1) business connections and Confidential
Information (all of which the Executive shall have had access to as a result of
his employment), the Executive shall not do the following for the duration of
the Restricted Period:

 

16.1.1  be employed by or involved with a Competitor within the Restricted
Territory;

 

 

24

--------------------------------------------------------------------------------


 

16.1.2  on behalf of a Competitor (i) solicit or attempt to solicit the
customers of, (ii) deal with or attempt to deal with, or (iii) facilitate any
actual or attempted solicitation of any Industry Partner such that that 
Industry Partner would be at risk of terminating its relationship with the Group
provided that nothing in this Clause 16.1.2 shall be deemed to prohibit the
seeking or doing of business which is not in competition with the Business;

 

16.1.3  (i) induce, or attempt to induce, any Industry Partner to (a) terminate
their relationship with the Group, or (b) reduce the amount of business which
they do with the Group, or (ii) otherwise interfere or attempt to interfere with
the relationship of any Industry Partner with the Group;

 

16.1.4  (i) solicit or entice away, or (ii) endeavour to solicit or entice away,
or (iii) assist any other person, whether by supplying names or expressing views
on suitability or otherwise, to solicit or entice away, from the Group, any
Employee, whether or not such a person would be in breach of contract by reason
of his leaving service, provided only that this clause shall not apply to
Employees who are made redundant or otherwise terminated by the Group;

 

16.1.5  (i) employ or engage, (ii) offer to employ or engage, or (iii) otherwise
deal with or attempt to deal with any Employee (except in a purely personal
capacity), whether or not such a person would be in breach of contract as a
consequence, provided only that this clause shall not apply to Employees who are
made redundant or otherwise terminated by the Group.

 

16.2    The restrictions in Clause 16.1 apply to the Executive (i) whether the
Executive acts alone, jointly with another or on behalf of another, (ii) acting
in any capacity, and/or (iii) even if the Executive does not receive direct
benefit; however, none of the restrictions in this clause 16 prevent the
Executive from making and holding or being otherwise interested in (1) up to
five percent of the shares or stock of any class of any public company quoted or
dealt in on a Recognised Investment Exchange, units, interests or shares in any
unit trust, open ended investment companies, funds or other collective or shared
investment scheme or, and/or (2) up to one hundred percent of the shares or
stock or other equity in any company or other entity not quoted or dealt in on a
Recognised Investment Exchange and provided that it is not a Competing Unquoted
Interest.

 

16.3    The Executive acknowledges and accepts that the restrictions contained
in this Clause 16 are reasonable and necessary for the protection of the
legitimate commercial interests of the Group and may be enforced by the Group.

 

 

25

--------------------------------------------------------------------------------


 

16.4    If any of the restrictions in this Clause 16 is unenforceable for any
reason, but would be enforceable if part of the restriction were deleted, that
restriction shall apply with such deletions as may be necessary to make it valid
and enforceable. Also, each restriction is intended to be read and construed
independently of the other restrictions so that if one or more are found to be
void or unenforceable, the remaining restriction(s) would not be affected.

 

16.5     If the Executive receives an offer to be employed by, or otherwise
involved with, a Competitor at any stage during their employment with Activision
Blizzard (or any Group Company) or during the Restricted Period, the Executive
shall give the person or the organisation making that offer a copy of this
Clause 16 and if such offer being accepted shall inform their manager and HR of
the identity of that the person/organisation making that offer and the main
terms of that offer as soon as possible, provided that doing so shall not breach
the Executive’s obligations to any third party.

 

16.6     For the purposes of this Clause 16, the following definitions apply:

 

Business: the business of developing, marketing, promoting, distributing,
publishing and/or selling electronic games, interactive entertainment products
and interactive entertainment software (or, in each case, services) for
computers, mobile devices, on-line use or play, consoles and/or handheld devices
carried on by Activision Blizzard and/or any Group Company and with which the
Executive was materially involved, or about which the Executive had substantial
Confidential Information, in the last 12 months of his employment and/or any
other business, or parts of the business, carried on by the Group with which the
Executive was materially involved in or about which the Executive had
substantial Confidential Information, in the last 12 months of their employment.

 

Competitor: any person, organisation or business which is, or intends to be, in
competition with the Business.

 

Industry Partner: any person, organisation or business who was in the habit of
dealing with the Group and with whom the Executive had material dealings, or
about whom the Executive had Confidential Information, during the last 12 months
of his employment.

 

Employee: anyone employed or engaged by the Group with whom the Executive had
material dealings during the last 12 months of his employment who was (i) at
Director level or higher, and/or (ii) working in sales or business development
capacity at the level of Senior Manager (or equivalent) or higher.

 

Restricted Period: the period of 12 months from the Termination Date, less any
period of time immediately prior to the Termination Date which the Executive
spent on garden leave or was otherwise suspended.

 

Restricted Territory: England, Scotland, Wales, Northern Ireland, together with
any other country in which the Group carried on, or intended to carry on, any
Business during the last 12 months of the Executive’s employment.

 

 

26

--------------------------------------------------------------------------------


 

In addition, “be involved with” shall include being engaged as a director,
principal, member of a limited liability partnership, partner or consultant or
being a shareholder.

 

17   Directorship

 

17.1     During his employment, the Executive shall be also be required to act
as a statutory director of any Group Company.

 

17.2     The Executive shall, if so required: (i) comply with the articles of
association of any Group Company from time to time, (ii) abide by all statutory,
fiduciary or common-law duties, and (iii) not knowingly do anything which might
cause him to be disqualified from acting as a director of such Group Companies.

 

17.3     The Executive’s basic Reference Salary is deemed inclusive of all and
any fees due to them as a director or officer of the Company and/or any Group
Company.

 

17.4     Except with the prior written approval of the applicable board of
directors, or as provided for in the articles of association of any company in
the Group of which the Executive is a director/officer, or if he considers his
position to be untenable, the Executive shall not resign from that position. If
during their employment, the Executive ceases to be a director/officer of any
Group Company (otherwise than by death, resignation or disqualification pursuant
to the relevant company’s articles of association — as amended from time to
time), this Agreement (but excluding this Clause 17) shall continue in full
force and effect with the Executive as an employee only. The Executive shall
have no claims in respect of the cessation of any such office/directorship.

 

17.5     Upon termination of his employment, howsoever arising and for whatever
reason, the Executive shall, upon request of Activision Blizzard, resign from
office as a director of any Group Company.

 

17.6     The Executive shall be entitled to take independent legal advice in
respect of his negotiations of this Agreement and Activision Blizzard shall pay
a contribution of up to £20,000 plus VAT towards such advice.

 

18   Disciplinary and Grievance Procedures

 

If the Executive has any grievance in relation to his employment or is
dissatisfied with any disciplinary decision taken against him he should seek
redress in accordance with Activision Blizzard’s grievance and/or disciplinary
procedures (together, the “Grievance Procedures”), copies of which are set out
in the Staff Handbook.  Notwithstanding the foregoing, the Executive agrees that
in addition to involvement by the manager pursuant to the Grievance Procedures,
Activision Blizzard reserves the discretion to involve and obtain the input of
any additional member of Activision Blizzard’s senior management team, as it
deems appropriate, and the Executive agrees that in addition to any obligation
to contact or notify HR under the Grievance Procedures that he shall
simultaneously provide such notice to his manager as well. The Staff Handbook,
including these procedures, is not contractual.

 

 

27

--------------------------------------------------------------------------------


 

19   Standards of Conduct and Performance

 

Rules and procedures governing standards of conduct and performance are
necessary in order to promote fairness and consistency in the treatment of all
employees.  The Executive’s attention is drawn to Activision Blizzard’s and the
applicable Group’s disciplinary rules, performance standards and other rules and
standards with which the Executive is expected to comply as set out in the Staff
Handbook.

 

20   Data Protection and Communications

 

20.1     The Executive consents to the Group holding and processing both
electronically and manually, personal data, including sensitive personal data
(as defined in the Data Protection Act 1998) and information contained in e-mail
and e-mail attachments) it collects, stores and/or processes, which relates to
the Executive for the purposes of the administration and management of its
business and as may be required by law.  It may also be necessary for a Group
Company to forward such personal information to other offices it may have or to
another Group Company outside the EEA where such company has offices or storage
for the processing and/or for administrative purposes and the Executive consent
to such Group Company doing so as may be necessary from time to time.

 

20.2    To ensure regulatory compliance and for the protection of its workers,
clients/customers and business, the Group reserves the right to monitor,
intercept, review and access the Executive’s telephone log, internet usage,
voicemail, e-mail and other communication facilities provided by the Group which
the Executive may use during the Executive’s employment with us.  The Group
shall use this right of access reasonably but it is important that the Executive
are aware that all communications and activities on the Group’s equipment or
premises cannot be presumed to be private and remain the property of the Group.
Please check the intranet for specific policies relating to the use of Group
provided communications devices and technology.

 

20.3    For the purposes of general employment administration and the day to day
conduct of its business, the Group may make such data or information available
to third parties who provide products or services to it or any other Group
Company, such as external advisers, external benefits providers, external
information technology providers (including “cloud” based services), regulatory
authorities, potential or future companies, governmental or quasi-governmental
organisations.

 

20.4    The Executive also irrevocably grants the Group the right, but not the
obligation, to use the Executive’s name or nickname, official biography and any
official photograph or other image of them, any recording (video and/or voice)
of them, the Executive’s mannerisms and/or the Executive’s likeness in any
products made by the Group, for any publicity, marketing or advertising purposes
(in any medium now known or hereafter existing) or internally as part of the
Executive’s Activision Blizzard online profile, without the right to
compensation or credit.

 

 

28

--------------------------------------------------------------------------------


 

21   Notices

 

21.1     Any notice given under this Agreement shall be in writing signed by or
on behalf of the party giving it and shall, unless delivered to a party
personally, be hand delivered, or sent by prepaid first class post or facsimile
or email, with a confirmatory copy sent by prepaid first class post to the
Executive at his last known residential address or, in the case of Activision
Blizzard, the Company Secretary at Activision Blizzard’s registered office.

 

21.2     A notice shall be deemed to have been served:

 

21.2.1  at the time of delivery if delivered personally to a party or to the
specified address;

 

21.2.2  on the second working day after posting by first class prepaid post;

 

21.2.3  two hours after transmission if served by facsimile on a business day
prior to 3.00 pm or in any other case at 10.00 am on the business day after the
date of despatch; or

 

21.2.4  simultaneously with transmission if served by email and so long as
confirmed pursuant to Clause 21.1 within 5 days.

 

22   Former Contracts of Employment

 

22.1     This Agreement is conditional on:

 

(A) the completion of the Transaction Agreement; and

 

(B) the Executive being employed by King (or the King group) and not under
notice (whether given by the Executive, King or the King group) on the Effective
Date.

 

Unless both of the above conditions are satisfied, this Agreement shall lapse
and be of no effect.

 

22.2     With effect from the Effective Date, this Agreement shall be in
substitution for any previous contracts, whether written, oral or implied,
relating to the employment of the Executive (including all bonus and option
arrangements), which shall be deemed to have terminated by mutual consent as at
the Effective Date and the Executive agrees with, and acknowledges to Activision
Blizzard and each other Group Company that he has and shall have (i) no
outstanding claims of any kind against King, Activision Blizzard or any Group
Company in respect of any such contract, except with respect to the Transaction
Agreement with respect to the Executive’s role as a director of King and (ii) no
entitlement to any payment (or otherwise) under any such contract arising out of
or in connection with its substitution by this Agreement and/or termination as
referred to in this clause.

 

 

29

--------------------------------------------------------------------------------


 

23   Indemnifications

 

23.1     Activision Blizzard agrees that it shall indemnify and hold the
Executive harmless to the fullest extent permitted by English law (or other
applicable law in the case where the Executive is serving as a director or
officer of a non-UK entity within the Group) from and against any and all third
party liabilities, costs and claims, and all expenses actually and reasonably
incurred by the Executive in connection with any acts or omissions taken within
the scope of the Executive’s employment (so long as such acts or omissions were
consistent with the Executive’s obligations to the Group), including all costs
and expenses actually and reasonably incurred by the Executive in defence of
litigation and the cost of responding to internal and external enquiries,
criminal investigations, and appearances before parliamentary committees and
enquires, arising out of the Executive’s employment or anticipated employment
hereunder. Nothing outside the scope of this provision shall be covered by this
indemnification, and, for clarity (and not by way of limitation), the
indemnification provided herein shall not be applicable to any wilful breaches
of the Executive’s duties pursuant to the Agreement, including, Clauses 3, 12,
13, 16 and 22. The indemnification envisaged under this Agreement is in addition
to Activision Blizzard’s directors and officers liability insurance, and
supersedes any prior agreement(s) concerning indemnification between the
Executive and King (or any affiliated entity).

 

23.2     In circumstances where the Executive is or becomes subject to US tax in
the US (otherwise than at Activision Blizzard’s request), the Executive agrees
to be exclusively responsible for the payment of any and all US income tax,
excise tax, and/or employee social insurance or similar contributions
(“Accelerated Linked Options Liability”) due by the Executive or Activision
Blizzard or any Group Company in respect of the CEO and COO Accelerated Linked
Options, and in respect of the Consideration paid in respect of the Linked
Option Exercise of any such Accelerated Linked Options, and in respect of the
release of any such Consideration from escrow.  Further, the Executive agrees to
indemnify on demand and keep indemnified Activision Blizzard and each and every
Group Company (on an after tax basis) against any and all liability for the
payment of such Accelerated Linked Options Liability and against any and all
liability for related tax penalties and interest (save to the extent caused
directly by any delay act or omission on the part of Activision Blizzard or any
Group Company in dealing with a relevant demand, assessment or determination
from any relevant tax authority).  Activision Blizzard shall promptly notify the
Executive in writing of any and all demands, assessments and determinations it
receives from the relevant tax authority relevant to this clause.  If the
Executive expresses a desire to challenge any such demand, assessment or
determination, Activision Blizzard will allow the Executive a reasonable
opportunity to do so, and give the Executive reasonable assistance in making any
such challenge.

 

 

30

--------------------------------------------------------------------------------


 

24   Assignment

 

This Agreement and the rights and obligations hereunder shall not be assignable
or transferable by the Executive without the prior written consent of Activision
Blizzard.  Activision Blizzard may assign this Agreement or all or any part of
its rights and obligations under this Agreement at any time and following such
assignment all references to Activision Blizzard shall be deemed to refer to
such assignee and Activision Blizzard shall thereafter have no obligation under
this Agreement.  Furthermore, Activision Blizzard may second the Executive to
serve as an employee of another Group Company, subject to Clauses 3 & 4.

 

25   Entire Agreement

 

This Agreement (including the Schedules), together with the equity award
agreements (and by incorporation any documents referenced therein), relevant
provisions of the Staff Handbook and the Code of Conduct, constitute the entire
agreement between the Executive and Activision Blizzard.  In the event of any
conflict between this Agreement and the Staff Handbook and the Code of Conduct,
the provisions of this Agreement shall prevail.

 

26   General

 

26.1   The Executive acknowledges that the provisions of this Agreement
constitute separate undertakings given for the benefit of each Group Company and
may be enforced by any of them.

 

26.2    This Agreement constitutes the written statement of the terms of
employment of the Executive provided in compliance with Part I of the Act.

 

26.3    Save as otherwise set out in this Agreement there are no terms or
conditions relating to requirements to work abroad and no collective agreement
has any effect upon the Executive’s employment under this Agreement.

 

26.4     The Contracts (Right of Third Parties) Act 1999 shall only apply to
this Agreement in relation to any Group Company and no person other than the
Executive and Activision Blizzard and any Group Company shall have any right
under it.

 

27   Choice of Law and Submission to Jurisdiction

 

27.1    This Agreement shall be governed by and interpreted in accordance with
English law without regard to the choice of law provisions thereof.

 

27.2    The parties submit to the exclusive jurisdiction of the English courts;
provided, however, Activision Blizzard reserves the right to apply for interim
injunctive relief in respect of alleged breaches of Clause 16 in any
jurisdiction in which there are reasonable grounds to assert that the Executive
is engaging in acts or omissions in violation of Clause 16.  English law would
apply to such an application.

 

 

31

--------------------------------------------------------------------------------


 

28   Waiver

 

No waiver by the Executive or Activision Blizzard at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions

 

29   Headings

 

The headings in this Agreement are included for the purpose of identification
only and not for the purpose of construing the meaning of the provisions of this
Agreement.

 

30   Forfeiture

 

If the Executive breaches any material obligation in Clause 12 (Restrictions
during his employment), 15 (Garden Leave), 16 (Obligations after Employment) or
Schedule 1, Activision Blizzard’s obligation to make any further payments, to
the extent permitted by law, shall cease. Before any such forfeiture takes
effect, Activision Blizzard shall notify the Executive of the alleged breach in
writing and give him a reasonable opportunity to respond to such allegation or
to cure such breach.

 

IN WITNESS whereof this Agreement has been executed as a deed by the Executive
the day and year first written above.

 

 

Signed by Chris Walther for and

)

 

on behalf of Activision Blizzard

)

/s/ Chris B. Walther…………………………………

 

 

CLO

 

 

 

Executed and delivered as a Deed by

)

 

 

the Executive in the presence of

)

 

/s/ RZ…………………………………………………

 

 

Riccardo Zacconi

 

 

 

 

 

 

/s/ Hope F Cochran……………………………

 

 

 

 

 

Witness Signature

 

 

 

 

 

Witness name: Hope F Cochran

 

 

 

 

 

Witness address: [_____________]

 

 

 

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Intellectual Property and Confidentiality

 

1.            The following definitions shall apply to this Schedule, the
Agreement and any other Schedules:

 

Words and expressions

 

Meaning

 

 

 

Board

 

the board of directors for the time being of Activision Blizzard or any
committee of directors appointed by the board for the time being;

 

 

 

Confidential Information

 

(i) all information in whatever form (including, in written, oral, visual or
electronic form or on any magnetic or optical disk or memory and wherever
located) relating to the business, products, Intellectual Property, affairs and
finances of the Company or of any Group Company and all technical data and
Know-how of the Company or of any Group Company for the time being confidential
to it or to them or treated by it or them as such; and including any trade
secrets (as such term may be construed under the laws of any relevant
jurisdiction from time-to-time) including technical data and Know-how relating
to the business of the Company or of any Group Company or any of its or their
suppliers, clients, customers, agents, distributors, shareholders or management,
or other information which is confidential, commercially sensitive and is not in
the public domain relating or belonging to the Company or any Group Company
including information relating to the business methods, corporate plans,
management systems, finances, new business opportunities, research and
development projects, marketing or sales of any past, present or future product
or service, secret formulae, processes, inventions, designs, Know-how
discoveries, technical specifications and other technical information relating
to the creation, production or supply of any past, present or future product or
service of the Company or any Group Company, lists or details of clients,
potential clients or suppliers or the arrangements made with any client or
supplier;

 

 

 

 

 

(ii) all confidential information of any third party (including any supplier,
customer, client or collaborator of the Company or any Group Company) in the
possession of the Company or any Group Company; and

 

 

 

--------------------------------------------------------------------------------


 

 

 

(iii) all Intellectual Property (including for the avoidance of doubt all
copyright material and all software codes and applications) and all data,
reports, information, summaries or presentations, created, developed, received
or obtained by the Executive, wholly or partially, in the course of the
Executive’s employment whether before or after the date hereof; and

 

 

 

 

 

(iv) all Intellectual Property (including for the avoidance of doubt all
copyright material and all software codes and applications) and all data,
reports, information, summaries or presentations, created, developed, received
or obtained by the Executive, wholly or partially, (whether or not during
working hours and whether at the offices of the Company or elsewhere) by use of
any such information referred to in (i), (ii) and/or (iii) above; and

 

 

 

 

 

(v) all and any copies of any of such information or Intellectual Property,
whether made by the Executive, wholly or partially, or any third party, referred
to in (i), (ii), (iii) and/or (iv) above;

 

whether or not such information or Intellectual Property (if in anything other
than oral form) is marked confidential, and including extracts, analysis,
studies, plans, compilations or any other way of representing or recording and
recalling information which contains, reflects or is derived or generated from
such Confidential Information,

 

 

 

 

 

PROVIDED THAT Confidential Information shall exclude only any such part of such
information as shall enter into the public domain otherwise than by reason of
any breach by the Executive of their obligations hereunder, any breach by any
other employee of Activision Blizzard or any Group Company of any obligation of
confidentiality, or by reason of any breach by Activision Blizzard or any Group
Company of any obligation of confidentiality;

 

 

 

Intellectual Property

 

all patents, claims in patents, trade-marks and trade names, domain names,
service marks, copyright and related rights, database rights, topography rights,
rights to inventions, confidential information (including Know-how), rights
existing in any software code, rights in get-up, goodwill shall and the right to
sue for passing off, unfair competition rights, rights in designs, rights in
computer software, rights to use and preserve the confidentiality of information
(including Know-how and trade secrets (as such term may be construed under the
laws of any relevant jurisdiction from time-to-time)) and any other intellectual
property rights, in each case whether registered or unregistered and including
all applications (or rights to apply)

 

 

 

--------------------------------------------------------------------------------


 

 

 

for and be granted, renewals or extensions of, and rights to claim priority
from, such rights and all similar or equivalent rights or forms of protection
which subsist or shall subsist now or in the future in any part of the world;;

 

 

 

Invention

 

any invention, idea, discovery, development, improvement or innovation, whether
or not patentable or capable of registration, and whether or not recorded in any
medium;

 

 

 

Know-how

 

all information not in the public domain of any nature including ideas,
discoveries, inventions, data, formulae, techniques, procedures for experiments
and tests, designs, sketches, records, information comprising or related to
concepts, methods, models, designs for experiments and tests and results of
experimentation and testing, processes, specifications, reports, and information
contained in submissions to authorities or otherwise, and confidential analyses
and interpretations of information which is in the public domain;

 

 

 

Moral Rights

 

all present and future moral rights which arise under Part I Chapter IV of the
Copyright Designs and Patents Act 1988 and all similar rights under existing
judicial or statutory law of any country or jurisdiction in the world, or under
any treaty regardless of whether or not such right is called or generally
referred to as a “moral right”.

 

2.                Confidential Information and Group Company documents

 

2.1    Without prejudice to the Executive’s common law duties, the Executive
undertakes that in relation to all Confidential Information which may be within
or come into their possession in connection with their employment or in the
course of their employment by Activision Blizzard or which the Executive may
create, wholly or partially, during the term of their employment by Activision
Blizzard the Executive shall:

 

2.1.1                both during the term of their employment and thereafter
without limit of time, keep the same secret and confidential; and

 

2.1.2                not at any time for any reason whatsoever divulge,
communicate or disclose or permit the same to be divulged, communicated or
disclosed to any third party save as may be required in connection with the
performance of their obligations in the course of their employment, unless any
company in the Group has (i) given the Executive its written consent to do so,
and (ii) obtained from the recipient third party appropriate obligations of
confidentiality in respect of such of the Confidential Information disclosed and
shall use their best endeavours to prevent any such disclosure of any
Confidential Information to any third party;

 

 

 

--------------------------------------------------------------------------------


 

2.1.3                use the same only as may be required in the proper
performance of their obligations in the course of their employment;

 

2.1.4                unless expressly authorised by Activision Blizzard, not
remove any Confidential Information from the Company premises and shall not
store any Confidential Information on any computer network outside the sole
control of the Company or accessible by any third party without Activision
Blizzard’s authorization, and not make or use any copies of any Confidential
Information;

 

2.1.5                immediately upon termination of their employment (howsoever
caused or arising) deliver up to Activision Blizzard all Confidential
Information within their possession and in the event that the Executive may have
been authorised under Clause 2.1.4 to store to store (or may have stored without
such authorisation) any Confidential Information on any external computer or on
any magnetic or optical disk or memory, including personal computer networks,
personal e-mail accounts or personal accounts on websites, and all matter
derived from such sources which is in their possession or under their control
outside the Company’s premises, shall certify in writing that no copies thereof,
capable of electronic retrieval in any manner remain on such computer;

 

2.1.6                at any time during the course of their employment and
thereafter without limit in time, promptly upon receipt of a written request
from Activision Blizzard , deliver up to Activision Blizzard such part of any
Confidential Information in their possession as may be specified in any such
request;

 

2.1.7                not use any Confidential Information for their own purposes
or for any purposes other than those of the Company or any Group Company; and

 

2.1.8                through any failure to exercise due care and diligence,
shall not permit or cause any unauthorised disclosure of any Confidential
Information.

 

2.2    The Executive acknowledges that all books, notes, memoranda, records,
lists of customers and suppliers and employees, correspondence, documents,
computer and other discs and tapes, data listings, codes, designs and drawings
and other documents and material whatsoever (whether made or created by the
Executive, wholly or partially, or otherwise) relating to the business of the
Company or any Group Company (and any copies of the same) shall be Confidential
Information for all purposes under the Agreement and

 

2.2.1                all such material containing Confidential Information shall
be and remain the property of the Company or the relevant Group Company; and

 

2.2.2                all Confidential Information shall be handed over by the
Executive to Activision Blizzard or to the relevant Group Company on demand and
in any event on the termination of their employment and the Executive shall
certify that all such property has been handed over on request by the Board and
agree that they shall take all reasonable steps to prevent the disclosure of the
same and the Executive shall provide a signed statement that they have complied
fully with their obligations under this Clause 2.

 

 

 

--------------------------------------------------------------------------------


 

2.3    The Executive shall be responsible for protecting the confidentiality of
the Confidential Information and shall:

 

2.3.1              use their reasonable endeavours to prevent the use or
communication of any Confidential Information by any person, company or
organisation (except in the proper course of their duties, as required by law or
as authorised by Activision Blizzard); and

 

2.3.2                inform Activision Blizzard immediately on becoming aware,
or suspecting, that any such person, company or organisation knows or has used
any Confidential Information.

 

2.4    The foregoing obligations in this clause 2 shall not prevent the
Executive from disclosing information where required to do so by a competent
court, regulatory authority or under the rules of a relevant stock exchange,
provided that where legally permitted the Executive shall provide Activision
Blizzard with written notice of such request so that Activision Blizzard may
take such action as it deems reasonably necessary to limit or contest such
disclosure with the party making such request.

 

2.5    The Executive may also disclose Confidential Information to his
professional advisers who are bound by duties of confidentiality (a) for the
purpose of the Executive being able to seek legal advice or (b) in order to
enforce his legal rights hereunder.

 

3.            Inventions and other Intellectual Property

 

3.1       The Executive acknowledges that all Intellectual Property and
Confidential Information, of any nature made, originated or developed, wholly or
partially, by the Executive at any time in the course of their employment with
Activision Blizzard (whether or not made, originated or developed during working
hours or using Company premises or resources, whether or not recorded in
material form, and whether before or after the date of the Agreement) and all
materials embodying them (“Works”) shall automatically belong to and vest in the
sole and exclusive ownership of Activision Blizzard absolutely to the fullest
extent permitted by law, and to the extent they do not vest in Activision
Blizzard automatically, the Executive shall hold for the benefit of  the Company
on trust all such Works  until the same are vested absolutely in the Company.

 

3.2       For the avoidance of doubt the Executive acknowledges that any
Intellectual Property or Confidential Information made, originated or developed,
wholly or partially, by the Executive at any time, shall be deemed made,
originated or developed in the course of their employment and shall be Works for
all purposes in this Clause 3.

 

3.3       The Executive acknowledges for the purpose of Section 39 of the
Patents Act 1977 (as amended) or otherwise that because of the nature of their
duties and the particular responsibilities arising from the nature of their
duties they have and at all times in the course of their employment with
Activision Blizzard shall have a special obligation to further the interests of
the undertakings of Activision Blizzard and of any Group Company.

 

 

 

--------------------------------------------------------------------------------


 

3.4        The Executive undertakes: (i) to notify and disclose to Activision
Blizzard in writing full details of all Works promptly upon creation, whether or
not in material form, (ii) (without prejudice to the provisions of Clause 3.1)
to promptly whenever requested by Activision Blizzard and in any event upon the
termination of their employment to give to  Activision Blizzard  all originals
and copies of correspondence, documents, papers, data, information, materials
and records on all media which record or relate to any Works.  For the avoidance
of doubt all such originals and copies shall be Confidential Information for all
purposes under the Agreement; and (iii) not to attempt to register any Works nor
patent any Works unless requested to do so by Activision Blizzard; and (iv) to
keep confidential the Works unless Activision Blizzard has consented in writing
to their disclosure by the Executive.

 

3.5        The Executive acknowledges that save as provided by law no
remuneration or compensation in addition to that payable under the terms of the
Agreement is or may become due to them in respect of their compliance with this
Schedule, the terms of the Agreement or by statute. This clause is without
prejudice to the Executive’s rights under the Patents Act 1977.

 

3.6        The Executive shall, at the reasonable expense of Activision
Blizzard, execute all such documents, make such applications, give such
assistance and do such acts and things (if any) in the course of and after their
employment with Activision Blizzard as may, in the  reasonable opinion of
Activision Blizzard, be necessary and desirable to vest all rights in the Works
in the Company (or if required by it in any Group Company) and to enable
Activision Blizzard to: (i) obtain registered protection in respect of any of
the Works in the name of Activision Blizzard (or if required by Activision
Blizzard in any Group Company) (in the United Kingdom or elsewhere throughout
the world); and (ii) otherwise to protect, maintain and enforce all rights in
the Works for the benefit of the Company and/or any such Group Company. Such
documents may, at Activision Blizzard’s request, include waivers of all and any
statutory Moral Rights relating to any copyright works which form part of the
Works.

 

3.7        To the extent that by law any Intellectual Property of any nature
made, originated or developed by the Executive at any time during the term of
their employment since the continuous service date specified in clause 2.2
(whether or not made, originated or developed during normal working hours and
whether before or after the date of the Agreement) which relates to the business
of Activision Blizzard/any Group Company and which might be used or exploited in
the business of Activision Blizzard (“Employee Works”) do not vest in or belong
to the Company as Works under Clause 3.1 of this Schedule the Executive agrees
promptly on any Employee Works coming into existence to notify Activision
Blizzard in writing with details of such Employee Works and with such notice to
offer to Activision Blizzard a right of first refusal to acquire the same on
arm’s length market terms to be negotiated in good faith and agreed by the
Executive and Activision Blizzard within 60 days of the date of such notice and
in the absence of such agreement within such 60 day period; the Executive may
offer the Employee Works for sale

 

 

 

--------------------------------------------------------------------------------


 

to a third party, or, the Executive and Activision Blizzard may agree that such
arm’s length market terms shall be referred to an independent expert (“Expert”)
agreed by the parties or failing agreement such Expert to be appointed by the
President of the British Computer Society (www.bcs.org.uk) (whose decision
shall, in the absence of manifest error be final and binding on the parties and
whose costs shall be borne by Activision Blizzard unless otherwise determined by
such Expert). The parties shall be entitled to make submissions to the Expert
and shall provide (or procure that others provide) the Expert with such
assistance and documents as the Expert reasonably requires for the purpose of
reaching a decision. The Executive acknowledges and agree that all information
and Know-how relating to any Employee Works shall be deemed Confidential
Information until such time as the Executive is entitled to offer them for sale
as permitted hereunder, save that the information and Know-how may be disclosed
to the Expert as set out above.

 

3.8        The Executive acknowledges and agrees that any Employee Works that
are protectable by copyright are considered to be works made during the course
of their employment with Activision Blizzard within the meaning of the
Copyright, Design and Patents Act 1988 (“Employment Created Works”). In the
event that any rights to the Employment Created Works are deemed not to be works
made in the course of their employment, or in the event that the Executive
should, by operation of law be deemed to retain any rights to the Employment
Created Works, the Executive irrevocably assigns, without any further
consideration and regardless of any use by Activision Blizzard or any Group
Company of any such Employment Created Work, all of their rights), title and
interest, if any, in and to such Employment Created Works to King.com Limited
(or its successors or assigns)., as the owner of all rights to the Employment
Created Works and any derivative works of such Employment Created Works and to
use, reproduce, publish, print, copy, create derivative works of, market,
advertise, distribute, transfer, license, sell, publicly perform and publicly
display and otherwise exploit by all means now known or later developed, such
Employment Created Works and derivative works anywhere throughout the world. The
Executive hereby waives all Moral Rights in the Employment Created Works and
agrees not to assert such rights against any Group Company, any Group Company’s
assignees, successors in title or licensees, or any other third party, and not
to support, maintain or permit any claim for infringement of Moral Rights in the
Employment Created Works, such waiver being effective upon the creation of such
Employment Created Works. By signing this Schedule, the Executive expressly
acknowledges that products derived from or services using all or any part of the
Employment Created Works may be the result of many parties’ contributions. If
this waiver of Moral Rights is not effective, the Executive agrees to exercise
such Moral Rights in a manner that recognises the contribution of, and shall not
have a material adverse effect upon, such third parties.  Nothing in this clause
3.8 will prevent the Executive from identifying any Employment Created Works or
any derivative works which are in the public domain as being their work.

 

 

 

--------------------------------------------------------------------------------


 

4.                Maintenance of records

 

The Executive agrees to keep and maintain reasonable records of all Inventions
made, originated or developed, wholly or partially, by them at any time in the
course of their employment with Activision Blizzard (including in the form of
notes, sketches, computer code and drawings as may be specified by the Group),
which shall be available to and remain the sole property of the relevant Group
Company (as determined by Activision Blizzard) at all times.

 

5.            Breach of the obligations in this Schedule

 

A breach of any of the provisions of this Schedule by the Executive shall be
considered to be a fundamental breach of the Agreement and the Executive  may,
at Activision Blizzard’s absolute discretion, be liable to disciplinary action
including termination of their employment.

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Executive Stock Ownership Guidelines

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

The Executive’s Investments as at the date of this Agreement

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

“Part B”

 

Performance Vesting

 

This Part B of Schedule 1 shall apply to 1,500,000 of the Option Shares (the
“Type B Option Shares”), being those Option Share to which Part A does not
apply.

 

1.                                             As to 50% of the Type B Option
Shares (the “OI Option Shares”), subject to the Subscriber remaining employed by
(or a director of) the Company or any member of the Group, the OI Option Shares
shall vest as follows:

 

a.                                             One-third of the OI Option Shares
(the “First Tranche OI Option Shares”) shall vest on the day prior to the third
anniversary of the date on which the acquisition of King by Activision Blizzard
is completed (the “Completion Date”), if, and only if, the Compensation
Committee of the Activision Blizzard Board of Directors (the “Compensation
Committee”) determines that the Non-GAAP Operating Income for 2016 (“2016 OI”)
for King is 100% or more of the 2016 OI objective established for King by the
Board of Directors of Activision Blizzard (the “2016 OI Objective”).  If the
2016 OI is less than 100% of the 2016 OI Objective, then the First Tranche OI
Option Shares will not vest and the Option shall lapse as to those Option
Shares.;

 

b.                                            One-third of the OI Option Shares
(the “Second Tranche OI Option Shares”) shall vest on the day prior to the third
anniversary of the Completion Date, if, and only if, the Compensation Committee
determines that the Non-GAAP Operating Income for 2017 (“2017 OI”) for King is
100% or more of the 2017 OI objective established for King by the Board of
Directors of Activision Blizzard (the “2017 OI Objective”).  If the 2017 OI is
less than 100% of the 2017 OI Objective, then the Second Tranche OI Option
Shares will not vest and the Option shall lapse as to those Option Shares; and

 

c.                                              One-third of the OI Option
Shares (the “Third Tranche OI Option Shares”) shall vest on the day prior to the
third anniversary of the Completion Date, if, and only if, the Compensation
Committee determines that the Non-GAAP Operating Income for 2018 (“2018 OI”) for
King is 100% or more of the 2018 OI objective established for King by the Board
of Directors of Activision Blizzard (the “2018 OI Objective”).  If the 2018 OI
is less than 100% of the 2018 OI Objective, then the Third Tranche OI Option
Shares will not vest and the Option shall lapse as to those Option Shares.  .

 

2.                                             As to the other 50% of the Type B
Option Shares (the “EBITDA Option Shares”), subject to the Subscriber remaining
employed by (or a director of) the Company or any member of the Group, the
EBITDA Option Shares shall vest  as follows:

 

a.                                          One-third (1/3) of the EBITDA Option
Shares (the “First Tranche EBITDA Option Shares”) shall vest on the day prior to
the first anniversary of the Completion Date if, and only if, the Compensation
Committee determines that King’s earnings before interest, taxes, depreciation
and amortization (“EBITDA”) for King’s financial year ending 31 December 2016
exceeds King’s management plan which has been agreed in writing by

 

 

 

--------------------------------------------------------------------------------


 

Activision Blizzard, and the Option shall lapse on the first anniversary of the
Completion Date as to the First Tranche EBITDA Option Shares in the event that
such target is not exceeded;

 

b.                                          One-third (1/3) of the EBITDA Option
Shares (the “Second Tranche EBITDA Option Shares”) shall vest on the day prior
to the second anniversary of the Completion Date if, and only if, the
Compensation Committee determines that King’s EBITDA for King’s financial year
ending 31 December 2017 exceeds King’s management plan which has been agreed in
writing by Activision Blizzard, and the Option shall lapse as to the Second 
Tranche EBITDA Option Shares on the second anniversary of the Completion Date in
the event that such target is not exceeded; and

 

c.                                            One-third (1/3) of the EBITDA
Option Shares (the “Third Tranche EBITDA Option Shares”) shall vest on the day
prior to the third anniversary of the Completion Date if, and only if, the
Compensation Committee determines that King’s EBITDA for King’s financial year
ending 31 December 2018 exceeds King’s management plan which has been agreed in
writing by Activision Blizzard, and the Option shall lapse as to the Third
Tranche EBITDA Option Shares on the third anniversary of the Completion Date in
the event that such target is not exceeded.”

 

 

 

--------------------------------------------------------------------------------